Supreme Court


       In the Matter of Dawn M. Vigue Thurston.                      No. 2015-359-M.P.


                                            ORDER

       This matter is before the court pursuant to a petition for reciprocal discipline filed by this

Court’s Disciplinary Counsel in accordance with Article III, Rule 14(a), of the Supreme Court

Rules of Disciplinary Procedure. The respondent, Dawn M. Vigue Thurston, is a member of the

bar of this state. At all times pertinent to these proceedings, she was also admitted to practice

law before the United States District Court for the District of Rhode Island and the United States

Bankruptcy Court for the District of Rhode Island.          It is the respondent’s misconduct in

representing clients in the United States Bankruptcy Court which has resulted in the filing of the

petition by Disciplinary Counsel.

       The pertinent facts are as follows. The respondent was a partner in the practice of law

with Thomas J. Howard, Jr., doing business under the name “Aurora Law.” On September 17,

2013, the United States Trustee for Region One filed a motion in the bankruptcy case of In re

Sean Patrick Holly and Aura C. Fazardo Quintero, BK No. 13-10985 (Holly), seeking an order

that the respondent be required to disgorge the fees she had received from her client, the

imposition of civil penalties, injunctive relief, and the suspension of her privileges to file

bankruptcy petitions on behalf of clients. The trustee alleged that the respondent had filed

numerous documents in the Holly and other cases bearing the clients’ electronic signatures

without first obtaining the clients’ actual signature in violation of Rule 1008 of the Federal Rules

of Bankruptcy Procedure and Rule 5005-4(j) of the Rhode Island Local Bankruptcy Rules.

Additionally, the trustee alleged that the respondent had filed inaccurate disclosures of



                                               -1-
compensation in the Holly and other cases, had engaged in a pattern and practice of filing

inaccurate applications to pay filing fees in installments, and had failed to provide clients with

notices and disclosures required by the Bankruptcy Code.

       On February 26, 2014, while represented by counsel, the respondent signed a consent

order with the trustee in which she acknowledged that she had engaged in a pattern or practice of

filing petitions, schedules, and documents with the Bankruptcy Court without obtaining the

actual signatures of the respective debtors.      The consent order permanently enjoined the

respondent and any person acting in concert with her directly or indirectly from filing any

documents with the Bankruptcy Court that required the electronic signature of the debtor without

first obtaining the debtor’s original signature; permanently enjoined her and any person acting in

concert with her from directly or indirectly violating Rule 5005-4(j) by failing to retain original

documents containing original signatures for two years after a bankruptcy case is closed; and

permanently enjoined her and any person acting in concert with her from directly or indirectly

filing applications to pay filing fees in installments in cases where the filing fee was collected

prior to filing a bankruptcy case.

       The consent order signed by the respondent further provided that she would pay a

$10,000 fine to the trustee, the collection of which the trustee would forebear so long as she

complied with the terms of the consent order, and also provided that the respondent’s electronic

filing privileges in the Bankruptcy Court were revoked for one year. The consent order included

a provision that notice of the consent order would be provided to the United States District Court

as well as Disciplinary Counsel. The consent order was entered by the Bankruptcy Court on

February 26, 2014. 1

1
  On February 28, 2014, an amended order was entered by the Bankruptcy Court. However, that
amendment did not materially alter the terms of the original consent order.
                                               -2-
          On March 12, 2014, two weeks after the entry of the above-noted consent order, Milka E.

Santana retained Aurora Law to represent her in a bankruptcy proceeding. She paid $1,500 to

Aurora Law for the representation and received a receipt prepared by the respondent indicating

“paid in full.” On May 1, 2014, the respondent’s law partner, Thomas J. Howard, Jr., (Howard)

filed a bankruptcy petition on behalf of the debtor using the Bankruptcy Court’s electronic filing

system. Along with the bankruptcy petition, Howard filed an application to pay the filing fee in

installments representing that the debtor did not have the ability to pay the filing fee in full. The

application bore the electronic signature of the debtor. However, the debtor had not actually

signed the application, and the application was filed without the knowledge or consent of the

debtor.

          On October 22, 2014, the trustee filed a motion in Holly seeking a finding that the

respondent and Howard had violated the terms of the consent order, requiring the immediate

payment of the suspended fine, and for “such other and further relief as justice demands.” On

the same day the trustee filed a motion in In re Milka E. Santana, B.K. No. 14-11041 (Santana)

against the respondent and Howard seeking the return of fees, injunctive relief, civil penalties,

and the suspension of both attorneys’ filing privileges in the Bankruptcy Court. After review of

the motions filed by the trustee, the Bankruptcy Court referred both matters to the United States

District Court for possible disciplinary action against the respondent and Howard. The District

Court referred both matters back to the Bankruptcy Court to make findings of fact and

recommendations for disposition to be forwarded to the District Court for possible disciplinary

action.

          On March 10, 2015, represented by counsel, the respondent signed a consent order in

both the Holly and Santana cases stipulating to the above-noted facts, acknowledging that she



                                                -3-
had violated the terms of the consent order entered in Holly, and acknowledging that both she

and Howard had engaged in a pattern or practice of filing petitions, schedules and documents

with the Bankruptcy Court without obtaining original signatures of their clients. The consent

order further provided that the respondent, her agents, partners, servants, employees, associates

or any person or entity in active concert and participation with her shall be enjoined from acting

as a debt relief agency for two years, that her filing privileges in the Bankruptcy Court were

revoked for two years, that she must pay a fine of $20,000 to the trustee as a condition to the

termination or modification of the injunction against her acting as a debt relief agency, and that

she and Howard are jointly and severally liable for the return of $1,200 in fees to Milka Santana.

The consent order provided that notice of the order would be provided to the District Court and

Disciplinary Counsel.

       On May 1, 2015, after consideration of the motions filed by the trustee and the consent

order entered by the respondent, the Bankruptcy Court issued its report and recommendation

pursuant to the directive of the District Court.     The Bankruptcy Court concluded that the

sanctions agreed to in the consent order were appropriate and recommended that the District

Court impose those sanctions. Additionally, the Bankruptcy Court found that the respondent had

violated Article V, Rules 1.1, 8.4(a), and 8.4(d) of the Supreme Court Rules of Professional

Conduct. 2 The Bankruptcy Court recommended that the respondent be suspended from the



2
   Article V, Rule 1.1 of the Supreme Court Rules of Professional Conduct, entitled
“Competence,” provides: “A lawyer shall provide competent representation to a client.
Competent representation requires the legal knowledge, skill, thoroughness and preparation
reasonable necessary for the representation.”

   Rule 8.4(a), entitled, “Misconduct,” provides in relevant part: “It is professional misconduct
for a lawyer to:
    “(a) violate or attempt to violate the Rules of Professional Conduct, knowingly assist or
        induce another to do so, or do so through the acts of another * * *.”
                                              -4-
practice of law before the District Court and Bankruptcy Court for two years as a sanction for

those rule violations.

       On May 7, 2015, after receipt of the report and recommendation of the Bankruptcy Court,

the District Court entered an order providing the respondent the opportunity to file an objection

and notifying the respondent that failure to file an objection within fourteen days would be

deemed a waiver of any objection. The respondent did not file a response to that order.

       On July 16, 2015, the District Court entered an order suspending the respondent from the

practice of law in the District and Bankruptcy Courts for two years. The District Court also

adopted the recommendation that the respondent and her agents, partners, servants, employees,

associates or any person or entity in active concert and participation with her, be enjoined from

acting as a debt-relief agency for two years; and that the respondent return the sum of $1,200 to

Milka Santana. The District Court declined to adopt the recommendation that the respondent

pay a fine of $20,000 to the trustee.

       Article III, Rule 14(a) of the Supreme Court Rules of Disciplinary Procedure for

Attorneys, entitled “Reciprocal discipline,” requires that Disciplinary Counsel, upon receiving

notice that a lawyer admitted to practice in this state has been disciplined in another jurisdiction,

obtain a certified copy of that order and file it with this Court. On September 30, 2015,

Disciplinary Counsel filed a copy of the District Court order along with his petition for the

   Rule 8.4(d), entitled, “Misconduct,” provides in relevant part: “It is professional misconduct
 for a lawyer to:
        “(d) engage in conduct that is prejudicial to the administration of justice * * *.”

   Rule 208 of the Local Rules of the United States District Court for the District of Rhode
 Island provides that the Rules of Professional Conduct, as adopted by the Rhode Island
 Supreme Court, shall be the Standards of Professional Conduct for attorneys appearing before
 the District Court.




                                                -5-
imposition of reciprocal discipline. On October 14, 2015, the respondent filed a response to that

petition asserting that the imposition of identical discipline by this Court would be unwarranted.

We directed the respondent to appear before this court at its conference on November 19, 2015.

The respondent appeared pro se.      Having heard the representations of the respondent and

Disciplinary Counsel, we deem that the imposition of a disciplinary sanction is appropriate.

However, we decline to impose identical discipline in this matter.

        The respondent has been a member of the bar in this state since 2002. She has no prior

record of professional discipline. Her misconduct before the Bankruptcy Court warranted the

imposition of discipline, and the two-year suspension from the practice of law in the Bankruptcy

and District Courts is appropriate. However, we are of the opinion that the imposition of a two-

year suspension in our state courts as well would be an unduly harsh sanction.

        The purposes of professional discipline are twofold:         protection of the public and

maintaining the integrity of the profession.        In re McBurney, 13 A.3d 654, 655 (R.I.

2011)(mem.). We are satisfied that those two purposes can be served in this matter by imposing

a sixty-day suspension from the practice of law in our state courts. Accordingly, we suspend the

respondent from the practice of law for a period of sixty days, commencing thirty days from the

date of this order.

        Entered as an Order of this Court this 18th Day of December 2015.

                                                     By Order,



                                                     ______________/s/_______________
                                                                 Clerk




                                              -6-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      In the Matter of Dawn M. Vigue Thurston.

CASE NO:            No. 2015-359-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   December 18, 2015

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

JUDGE FROM LOWER COURT:

                    N/A

ATTORNEYS ON APPEAL:

                    For Petitioner:   David D. Curtin, Esq.
                                      Disciplinary Counsel

                    For Respondent: Dawn M. Vigue Thurston, Pro Se